 TEAMSTERS, LOCAL 294279Local 294,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Americaand R.H. Macy and Co., Inc.and Leaseway of East-ern New York,Inc. and Motor Leasing New YorkCorp.Cases 3-CP-195, 3-CC-658-1, and 3-CC-658-2-September26, 1972DECISION AND ORDERherein called Motor Leasing, and by Leaseway of Eastern,New York, Inc., herein called Leaseway, affiliated truckingcompanies. The latter complaint alleges that by inducingand encouraging employees of Motor Leasing not to work,and by picketing the premises of Motor Leasing and Lease-way, the Respondent Union violatedSection 8(b)(4)(i) and(ii)(B) of the Act. The two complaints were consolidated fora single hearing. Briefs were filed by the General Counsel,the Respondent, and Charging Party Macy.Upon the entire record, and from my observation ofthe witnesses,Imake the following.'By CHAIRMAN MILLER AND MEMBERS FANNING ANDPENELLOOn April 26, 1972, Trial Examiner Thomas A.Ricci issued the attached Decision in this proceeding.Thereafter, the General Counsel filed exceptions anda supporting brief, and the Respondent filed excep-tions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and theTrial Examiner's Decision in light of the exceptionsand brief and has decided to affirm the TrialExaminer's rulings, findings, and conclusions and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Trial Examiner and hereby orders thatLocal 294, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,shall take the action set forth in the Trial Examiner'srecommended Order.TRIAL EXAMINER'S DECISIONSATEMENT OF THE CASETHOMAS A. Ricci, Trial Examiner: A hearing in theabove-entitled proceeding was held before the duly desig-nated Trial Examiner on March 2, 1972, at Albany, NewYork, on separatecomplaintsof the General Counselagainst Local 294, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, hereincalled the Respondent or the Union. The complaint in Case3-CP-195 wasissued onDecember 9, 1971, on a chargefiledNovember 29, 1971, by R. H. Macy and Co., Inc.,herein called Macy, and alleges that the Respondent UnionpicketedMacy's store inviolation of Section 8(b)(7) of theAct. The complaint in Cases 3-CC-658-1 and 3-CC-658-2was issuedon December 21, 1971, on separate chargesfiled on December 1,1971 ,by MotorLeasing New YorkCorp.,FINDINGS OF FACTITHE BUSINESSOF THE COMPANIESMacy, with its principal office and place of business inNew York City, is a New York Corporation engaged in thesale and distribution of general retail merchandise and re-lated products in a number of locations in the State of NewYork, including a retail store located at the Colome Shop-ping Center, Colome, New York, the only facility involvedin this proceeding. During the past year, it sold and distrib-uted products of a gross value in excess of $500,000. Duringthe same period, it shipped and transported products valuedin excess of $50,000 in interstate commerce to points locatedoutside the State of New York, and received goods valuedin excess of $50,000 directly from out-of-state sources. I findthatMacy is engaged in commerce within the meaning ofthe Act and that it will effectuate the policies of the Act toexercise jurisdiction herein.Motor Leasing, a New York State corporation, with anoffice in the village of Menands, New York, is engaged inthe business of transporting goods for hire. During the pastyear, it received gross revenues in excess of $50,000 forservices to companies, including Macy, which themselvesannually received and shipped goods across state lines val-ued in excess of $50,000. Leaseway, also a New York Statecorporation, and also with its place of business in Menands,New York, is engaged in truck leasing business. Annuallyitpurchases and receives goods and materials valued inexcess of $50,000 from out-of-state sources.IITHE LABOR ORGANIZATION INVOLVEDI find that Local 294, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, is a labor organization within the meaning of Sec-tion 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. A Picture of the CaseIn November 1971, the Unionstarted anorganizationcampaign among certainof Macy's employees working atitsColonie Center store; the employees it sought to repre-sent were "all receivers and shippers located in the receivingdepartment." For purposes of winning recognition in this1A motion by the General Counsel to correct certain typographical errorsin the transcript, unopposed by any of the other parties, is herebygranted.199 NLRB No. 40 280DECISIONSOF NATIONALLABOR RELATIONS BOARDbargaining unit from Macy it established a picket line onNovember 22 at the shipping and receiving dock in the rearof the store.The next day it filed a representation petitionwith the Board'sRegional Office,requesting an electionamong those employees(Case 3-RC-5316).By letter datedDecember 9, 1971, the Regional Director dismissed the peti-tion on the ground that the unit sought in the petition wasnot appropriate for collective-bargaining purposes.Allpicketing ceased on the morning of December 10, and it wasstipulated that both the Union and its attorney received theletter of dismissal after that date.The picketing effectivelyinterfered with the business of Macy.During the period of this picketing,but only for 4days-November 30 to December 4-there was also picket-mg at the locations of both Motor Leasing and Leaseway.B. Section8(b)(7);Case 3-CP-195There was virtually no dispute as to the facts relatingto this aspect of the case.It is argued in support of the com-plaint that notwithstanding the filing of the Union's petition1day afterthe start of the picketing,and notwithstandingall picketing at Macy was discontinued before dismissal ofthe petitionby theBoard,the concededly recognitionalpicketing in this case violated theproscriptionof the statute.In pertinent part, Section 8(b)(7) reads as follows:"It shallbe an unfair labor practice for a labor organization or itsagents. . .to picket. . . any employerwhere an objectthereof is forcing or requiring an employer to recognize orbargain with a labor organization as the representative ofhis employees...where such picketing has been conductedwithout a petition under Section 9(c) being filed within areasonable period of time not to exceedthirty daysfrom thecommencement of such picketing ......At the startof the hearing,the General Counsel statedhis theoryof illegality,presumablyboth to clarify the ques-tion to be litigated and to alert the Respondentto preciselywhat it was that was called for in defense.With the proscrip-tive statutory language sodirectly sayingthat it is the failureto file a petition that prohibits recognitional picketing be-yonda "reasonableperiod,"the Unionhad a right to knowwhether or not additional facts wereto be established by theGovernment before any unfair labor practice could beproved,over and above those alleged in the complaint. Allthe opening statement said is that"since the Petition wasdismissed,itwas the same as if no Petition was filed," andthat the Union "did this simply because it had obtainedsufficient interest among a group of employees."The basicposition as stated proves too much to bepersuasive as a matter of law. Its initial fallacy appears inthe fact that it rests entirely upon the propositionthat whatis, is not:A petitionwas in fact filed,ergo,evaluate the caseas thoughno petitionwas filed. Restated:whenever a pick-eting union files a petition,and, after investigation, in theopinion of the Regional Director it raises no question con-cerning representation and must be dismissed,regardless ofthe reason-contract bar, insufficient showing of interest,inappropriate unit,etc.-the union is deemed not to havefiled a petition at all.And, perhapsmore in point,what theargument amounts to here is that the legality of recognition-al picketing by a union which simultaneously files a Boardpetition asking for an election,is not determined, and can-not be determined,until the Regional Director has complet-ed his investigation.And it is only at this late point in time,in the event the petition is found defective,that the picket-ing, by retroactive effect,becomes tainted.This means thatwhile the investigation is in progress,as provided by thestatute andby theBoard'sRules and Regulations,the pick-eting is not improper,as in this case,for the General Coun-selmade no attempt to enjoin it under Section 10(1) of theAct.I find this broad legal argument without merit. It doestoo much violence to the language of the statute,finds nosupport in the legislative history of the section,and is lack-ing in fundamental logic.See, for example,InternationalHod Carriers Building,Local 840,135 NLRB 1153, wherelong ago the Board said: "the filing of a timely petition staysthe limitation[upon recognitional picketing]and picketingmay continue pending the processing of the petition." Theonly precedents cited in support of the statement that apetition filed is no petition at all are certain Board decisionsdealing with the situation where the picketing union filed apetition,but later itself chose to,and did,withdraw it. Suchcases are inapposite to the question at bar.The purportedanalogy only repeats the bad logic,for it equates a with-drawn petition with a live one duly filed with the Board.And one case,cited by counsel for Macy in his brief, ex-pressly instead avoids the question.See,Chicago PrintingPressmen's Union No.3,137 NLRB 729, where the Boardsaid: " . . . we do not pass on the effect if any to be givento a timely petition which is subsequently dismissed by theRegional Director."In his brief the General Counsel makes an additionalargument;he contends that in view of the facts which latercame to light pertinent to the appropriate grouping of em-ployees in this store,itmust be found that the Union knewor must be presumed to have known from the beginning,that its petition would be dismissed.As I understand thattheory of illegality it is that there can be a case,a specialcircumstance,where the facts prove beyond cavil by anyrational man that the petition was not intended to serve itsnormal function.If this bethe theory,such a petition maywell be deemed no petition at all.Such,for example, mightbe the case were the petition on its face to ask for an electionamong only the female employees,or only the black em-ployees,or only persons over 6 feet tall. The Board couldwell ignore such petitions,for no absurdity merits consider-ation.This is not such a case.The Union's petition describes aunit of employees comparable to a grouping that the Boardhas found appropriate,depending upon the facts of the caseafter hearing.Compare:A. Harris & Co.,116 NLRB 1628,fn. 8. Cf.Sears Roebuck&Co.,180 NLRB 862. The petitionalso indicates the number of employees in these categoriesthat the Union then believed were at work-seven. Thereare over 600 employees in this store,including selling andnonselling personnel,regular and part-timers.The partiesagreed to a factual stipulation as to where they work, whatkind of worktheydo, who supervises them,and how theyare shifted about in their daily assignments.The stipulationreads as follows:Macy's Colonie store is an integrated retail departmentstore,employing,under the overall direction of its store TEAMSTERS, LOCAL 294281manager,approximately 620 employees(of whom ap-proximately 317 are temporary) in 61 or 62 selling de-partments,14 or 15 nonselling departments, and arestaurant,all housedin a singletwo-story building atthe Colonie Shopping Center. The selling departmentsare under the direction of two merchandise managerswho report direct to the store manager.The nonsellingdepartments are under the direction of a personnelmanager,a control manager,and an operations manag-er,who report direct to the store manager.The packing(shipping) and receiving employees(approximately 18 regular and seven temporary),alongwith preretail(invoice)clerical employees(approxi-mately two regular)and, during at least part of theirwork day,stockmen(approximatelytwo regular and 18temporary),are under the immediate supervision of thepacking and receiving manager, who, along with thehousekeeping and maintenance manager and the res-taurant manager,reports direct to the operations man-ager.During the balance of their work day, the stockmenare under the immediate supervision and direction ofone or more of nine group managers who report directto one or another of the two merchandise managers.The packing and shipping employees,pre-retail em-ployees and stockmen (total,approximately 22 regularand 25 temporary) work in both the packing and re-ceiving area and, in distributing merchandise to sellingareas and delivering merchandise from selling areas,throughout the store.The other nonselling employees(approximately 36-2 regular and 15-23 temporary)work in areas either immediately adjacent to the pack-ing and receiving or in separate areas off the sellingareas,and are under the immediate supervision of ei-ther the housekeeping and maintenance manager, whoreports direct to the operations manager,or of otherfirst-line supervisors,who report direct to the controlmanager.There is constant daily contact between employeesin the variousnonselling departments,and, betweenthem and employees in the selling departments.The store has central hiring;all employees partic-ipate in common benefit programs;and all except cer-tain commission employees in a few particular sellingdepartments are considered for compensation increaseon the basis of a uniformpolicy.While thisstatement of fact was agreed toby the Un-ion, clearly it was placed into the record as supporing mate-rial to prove the General Counsel's case.And as he did notexplain in what way it serves that purpose,itmay have beenintended to show only that the Regional Director did notact arbitrarily in dismissing the petition.But such a finding,assuming this to be the purpose of the factual stipulation,would add no comfort to the complaint, because it only goesto the fact the petition was dismissed, in itself not sufficientbasis for an unfair labor practice finding against the Union.Beyond that,all that these conclusionary facts indicateis that there may have been 18 regular shipping and receiv-ing employees,instead of 7, as the Union said in its petition.What is meant by "preretail" employees, of whom therewere two,and "stockmen,"also two, is by no means clear.Nor is there any way of knowing from this record howtemporary any "temporary employees"are or were, in onedepartment or another.At best all that can be gleaned fromthe stipulation is that the Union may have been wrong inits information,that when it believed only 7 men woulddefinitely be included in a shipping and receiving bargain-mg unit,18 might be included. In that event its showing ofinterest was insufficient.Moreover,as the stipulation alsospeaks of overlapping supervision,distribution of merchan-dise to selling areas and delivery of merchandise from sell-ing areas"throughout the store," and work"immediatelyadjacent to the packing and receiving," it may also be thatthe proposedunit was notdeemed appropriatebecause ofthe general integration of operations throughout the entirecomplement of 620 employees.But the relevant question here can only be whether theUnion must be chargednowwith knowledgethenof thepertinent facts,as revealed in the stipulation.It is doubtfulthe Company would have welcomed the Union's represen-tatives in the first instance had they asked permission tosurvey its precise employment practices inside the store tosee if they could carve out an appropriate bargaining unitin their desire to organize employees.The Unionwas out-side the store and all it could see was what appeared at theloading dock,in the back,where receiving and shippingemployees normally worked. And this is also the sole loca-tion where the Union placed its pickets.The best that can be said in support of the complaint isthat the Union sought recognition on behalf of only 7 em-ployees, an inappropriate unit because it really should havesought to represent 18. The petition bounced back, as, nodoubt, it deserved to bounce. There is no rational basis forfinding, however,that it was any the less a petition, asinvisaged by both Section 9 and Section 8(b)(7) of the stat-ute.. It is implied that the Union never for a moment doubtedits petition would be dismissed.The factual stipulation de-tailing the usual factors pertinent to unit determinations bythe Board is said to support such an inference. But if thefacts concerning the Company's method of operations soobviously make the petition a "nullity," as the Macy lawyersaid at the hearing,if the Union is to be charged withabsolute knowledge in advance of all the picketing that itspetition absolutely was to be dismissed,why did it take theRegional Director17 days-from November 23 to Decem-ber 9-to decide that the requested unit was inappropriate?And for 11 ofthese days the Board office also had underconsideration the Company's charge,filed on November 29.WithMacy no doubt pressing its contention that the peti-tion was filed in bad faith, and with the statute very perti-nently calling upon the Regional Director to act swiftly,there must have been some doubt even in the minds of thegovernment investigators before the decision was reached itwas an undeserving petition.Nor is there probative evidence apart from the petitionitself to prove bad faith in the Union,as also suggested bythe prosecution.On November 5, weeks before the picket-ing started, Timothy Lane,business agent of Local 294,called on William Hayes,the store manager,to demandrecognition. He gave Hayes a letter so stating,and it wasforwarded to the Company's main office in New York. The 282DECISIONSOF NATIONAL LABORRELATIONS BOARDletter says, "The employees employed by your Companyhave designated ...."Does this meanthe Respondent triedto enforce recognition for 620 employees while really confi-dent only that it might winan electionamong 7? I think not.Only Hayes testified about Lane's visit that day, and hequoted thebusinessagent as saying "some of our warehouseemployees" wanted to be represented by the Union. Thiswas no slip of the tongue. On cross-examination, the manag-er admitted again this is what Lane had said. He wentfurther and added that he asked "what warehouse," and wastold "the warehouse in back of your building." At thispoint, still according to Hayes, Fifer, the personnel manag-er,who was also present, said there was no warehouse, andLane specified, "your receiving dock." Hayes was thenasked by thecross-examinerdid he know what the unionagent wastalking about, and he answered "yes . . . thepacking and receiving dock." Clearly the store managerknew what the recognitional claim was about, but simplysent the manaway withoutcommittinghimself.The Union's letter of demand, placed in themanager'shands, reached Alfred Niemann, the Company's vice presi-dent for personnel, in New York, and on November 11 theNew York office responded in writing. In rejecting recogni-tion, the Company wrote: "The Employer does not believethat your Unionrepresentsa majority of our employees inany appropriate unit at our Colonie store." If Niemannthought for a moment the Union was seeking to force recog-nition, without an election, on behalf of all 600 of the storeemployees, he would not have spoken of the inappropriate-ness of any bargaining unit. What the letter proves is thatHayes, the local manager, told his superior exactly whichunit-receiving and shipping employees-the Union wassuggestingfor bargaining purposes.There is indirect evidence of a later conversation betweenNiemann and Nicholas Robilotto, president of Local 294,on November15. It seemsRobilotto telephoned New Yorkto pursue the matter. Niemann died a week before the hear-ing. There was received in evidence a letter dated November30,written by Macy's lawyer, Robert Jones, relating thesubstance of Niemann's telephone conversation with Robi-lotto, as told to the lawyer by Niemann. Attached to thelawyer's statement is an affidavit by Niemann, dated De-cember 2, 1971, to the effect that what the lawyer wrotefaithfully reported what his client had reported to him. Thisis hearsay, indirect evidence at best, and therefore not veryreliable.The purpose of the exhibit was to prove that theUnion, out of Robilotto's mouth, was trying once again toforce recognition on behalf of all the store employees. Itfalls short of proving the assertion. In pertinent part, thelawyer'sstatementreads: "Mr. Robilotto said, in words orsubstance, `the people' had joined Local 294 and were pay-ing dues...." The phrase, "in words or substance," mustbe taken in the light of Lane's limited demand upon Hayesand the Company's admissionin the letter of November 11that the Union was seekingsome unitshort of an overallproductionand maintenancegrouping.And finally, nobody ever really doubted which employ-ees it wasthat the Union was seeking to represent, for the signscarried by its pickets could not have been clearer: "Macy'sRefuses toBargainWith Teamsters Local 294 Representa-tive of Its Receiving and Shipping Employees." The Com-pany also knew that the union was picketing only the reardock of the store.There is another argument, in support of the total Section8(b)(7) complaint, that is no more convincing. The GeneralCounsel stated it as follows: "We are contending that thetime of the picketing was timed to have the maximum ad-verse affect [sic] on the business of the Company, as it cameduring the time when the Company does a very substantialamount of business, just prior to the Christmasseason."Hayes, the store manager, testified that the picketing causedgreat inconvenience, a substantial loss of business and add-ed costs because of the necessity for resorting to unplannedtransportation facilities. The Company, as charging party,also added to the argument by having Hayes say at thehearing that Macy is "a quality operation," an "outstandingfashion department store," not a "borax" operation.As I understand this collateral argument, it is that whilea union may picket for recognition if its activity falls withinthe proper safeguards enumerated in Section 8(b)(7), it maynot lawfully do so at a time that is too inconvenient for theemployer, or when the economic pressure always incidentalto picketing unduly interferes with business as usual. Thecontention, of couse, stands entirely apart from any otherquestion of legality, for if the picketing violates the statuteotherwise, there is no occasion for considering its relativeimpact upon the employer's operations. I find the funda-mental position unpersuasive. The legality of any picketingcannot turn upon the degree of economic disadvantagecaused the employer, or the extent of business curtailment.Compare:N.L.R.B. v. Insurance Agents' International Union(Prudential Insurance Co.),361 U.S. 477. Asked whether thissame picketing, all things being equal, would have beenlegal in the off season of the merchandisingbusiness, nei-ther the General Counsel nor the Charging Party gave anycoherent answer. As to the idea it is illegal to picket Macyin the circumstances, but not Korvette, or Sears Roebuck,orMontgomery Ward, the local competitors, because thelatter are "borax" stores, the suggestion merits no consider-ation at all.C. Section 8(b)(4); Secondary PressureAs set out above, Motor Leasing and Leaseway are affil-iated trucking companies, with common officers. One runsthe trucks and the other services them; together they trans-port merchandise for Macy, to and from three locations inthe Albany area and two locations in the New York Cityarea. They also carry cargo for other companies, and useabout 100 employees, including drivers and helpers. Bothtruck companies have collective-bargainingagreementswith the Respondent Union. During the period when theUnion was picketing the Macy loading dock, employees ofMotor Leasing refused to cross the picket line; this was theirown local picketing. To adjust to its employees' reluctanceto drive trucks through the picket line clear up to the loadingdock, Motor Leasing arranged for its supervisor, or supervi-sors, to drive all the trucks and trailers froma point 1/2 mileaway through the picket line to the dock. They took overfrom the drivers at that distance point and returned thevehicles to them afteremerging.Most of the drivers andhelpers cooperated in this fashion and much merchandisewas moved. Four employees of Motor Leasing refused to TEAMSTERS, LOCAL 294283drive, or help on the trucks, albeit relieved of any necessityto approach or cross the picket line. They were thereforedischarged.The storyof how these men refused to follow work orders,of how twoagents ofLocal 294-Steward Pasqualina Var-badash andBusinessAgent Charles Bentley-aided andabetted them in their refusal to work, and of how the Union,using the individual members as a screen to cover its officialactivity, picketed all the locations of Motor Leasing andLeaseway to protest the discharge of its members was toldby Paul McDonald, operations manager of Motor Leasing,and by Richard Grezo, vice president of both companies.None of the union members was produced to contradictthem, and neither of the union agents testified in defense.Of course, I credit the General Counsel's witnesses.Late in the evening of November 23, the day after theMacy picketing started,GeorgeStone and Ed Honsinger,road drivers, returned to their own depot after having beendispatched on a regular run to the Macy dock. They saidthey could not work because of the pickets and becauseMacy "was on strike." McDonald explained how he wouldhave someone else pull the trailers away from Macy's prem-ises, to a distant point, for them, but they persisted in refus-ing, saying they would not handle "struck goods." Stoneeven said he was going nowhere until "Local 294 squaredtheir differences with Macy's." Neither of the men workedthat night and both were discharged the next morning.Early on November 24, two other men-Raymond Hoff-man, a driver, and George Denaker, a helper, also refusedto acceptan assignment.Hoffman was told by McDonaldto make a run with a tractor and trailer to the Macy dock.He refused to go on the ground that "Macy's was on strike."Now Grezo came into the room; he said he and McDonaldwere unable to persuade the two men, driver and helper. Atthis point Hoffman asked that Varbadash be called; thiswas the Motor Leasing steward for Local 294. Grezo ex-plained the situation to Varbadash, who answered that thecompany could not ask Hoffman to cross the picket line,that "the freight was struck." Grezo insisted the freight wasnot "struck," and again explained to the steward, in thepresence of both employees, that he was not asking the mento cross the picket line, "that he would have someone go inand out with the equipment as we had done two days be-fore."Hoffman held firm to his refusal, and Varbadashagreed with him. As McDonald recalled the steward'swords: "Mr. Varbadash stated that Mr. Hoffman wasn't... there was reference made to an agreement made some sixyears ago. He stated that Mr. Hoffman wasn't required todrive the tractor trailer in this regard, in line with his work."Unable to convince the company officers, Varbadashasked to speak to Mr. Sherry, the president of the company,who was in Syracuse. He did, there in everyone's presence,and McDonald heard hun say to Sherry "that Macy's wason strike and that there was a picket line up there and thefreight was struck." Finally, Grezo ordered both Hoffmanand Denaker to work as instructed, they refused, and bothwere discharged.The trucking work continued under the arrangementmade by McDonald, using supervisors to cross the picketline, until November 29, when Bentley, the Local 294 busi-ness agent, came to McDonald's office with Varbadash andStone, one of the discharged men. Bentley started by givingMcDonald a typewritten notice to the effect that any driverof the company who might take a load to New York Cityor Long Island would automatically lose his city seniority.McDonald protested that this violated anoral agreementmade some years earlier between them. Bentley then askedwhether the company was going to return the four men totheir jobs, and McDonald said he could not do that. NowBentley said the company was askingthese men to cross apicket line, and McDonald repeated this was not the case.To strengthen his argument Bentley pointedto some clausein the Union's National Freight Agreement, but Grezo saidhe read it differently, and continued to disputethe assertionthat "struck goods" were involved. With this, the uniongroup left. Five minutes later another driver, George Led-better, about to start a run to Macy's LongIsland location,entered the office and told another manager to get anotherman because he, Ledbetter, "just got stopped up on the hill,and that he thinks it would be best that he do not take thetrip."He did not work that day. The next morning Ledbet-ter apologized to McDonald for not taking the run theprevious day and said Bentley had stopped him "up on thehill," but did not say what Bentley had told him.Early in the morning of November 30, the four dis-charged men picketed the trucking company's main depotatMenands. The picket signs read: "Motor Leasing NewYork Corp. guilty of unfair labor practices. We're TeamsterLocal 294 members fired for respecting the Teamsters pick-et line." The picketing continued for 4 days, here and atother locations of the two affiliated companies, one at aMontgomery Ward location and anotherat a Sears Roe-buck site. Virtually all work ceased at these locations. Thepicketing was discontinued on December 4 and the fourmen were reinstated.Analysis and ConclusionThe complaint in this part of the case alleges that theUnion induced and encouraged the employees of the truck-ing companies not to work, in furtherance of an illegalobjective to interrupt the business between Macy and thecarriers, neutral and secondary employers, both by oralencouragement of employees and by picketing the premisesof both Motor Leasing and Leaseway, all in violation ofSection 8(b)(4)(i) of the Act. It also alleges that by picketingthe premises of both neutral companies the Respondentrestrained and coerced them within the meaning of Section8(b)(4)(u).The dispute between Motor Leasing and its employeeswas not whether they should cross the picket line at Macy'sdock, but whether they should continue to perform regularassignmentsof trucking Macy's merchandise over the high-ways. There is no question but that the drivers and helperswere not being asked to cross the picket line or approach it.What the employees did not want to do was work on ve-hicles transporting Macy's goods, regardless of where thework assignment took them. The object, conceivably firstborn in the minds of the individual workmen, was to inter-rupt the business Motor Leasing was doing with Macy, andthereby bring indirect pressure on Macy to grant recogni-tion to Local 294. Refusal to cross the picket line intself, 284DECISIONSOF NATIONALLABOR RELATIONS BOARDmay or may not have been justified, but that question is notpresented here, for Motor Leasing was willing to live withthat inconvenience. While the union agents later argued totheMotor Leasing officers that their contract with MotorLeasing gave these employees the privilege of refusing totransport Macy merchandise altogether, no contract so pro-viding was produced in defense, and there is no reason forassumingMotor Leasing had agreed to such a right at all.Mere characterization of Macy's merchandise as "struckgoods" cannot serve to alter the basic facts of the case.And while it may not have been illegal in the individualemployees to take this attitude, it was quite another matterfor the Union to agree with them in the presence of theiremployer and in their own presence. When Varbadash, theunion steward, expressly called by Hoffman and Denakerto defend their refusal to work, argued to the employer thatthe men were not required to drive the trucks at all, he wasliterally-in the language of the statute-encouraging hismembers to refuse to work to achieve a secondary objective.I find that he then committed an unfair labor practice inviolation of Section 8(b)(4)(i) chargeable to the Respondent.Imake the same finding with respect to the conduct ofBentley, the business agent, when he told both McDonaldand Grezo, in the presence of employee Stone, that Macy'swas "struck goods" and that the employees were justifiedtherefore in refusing to touch it anywhere at any time. Thiswas pure encouragement of Stone to continue his refusal towork.As to the picketing of the several locations of both MotorLeasing and Leaseway, there is no question but that it wasboth direct inducement of employees of the two companiesto cease work, and coercion of the companies themselves tocease doing business with Macy. The argument, in theRespondent's brief, that this was only implementation of"individual decisions," separately reached by the four dis-charged employees, is unpersuasive in the total circum-stances. The Union, through its two agents, had made itselfparty to the dispute with Motor Leasing. The secondaryobjectivewas clear enough.Bentley had personally visitedthe managersto protest the discharge of the men, and heclearly understood the reason for their dismissal. He wasspeaking as representative of the Union when he insistedthey had a right to bring about clearly secondary pressure.There is no way of separating the discharges from the reasonfor the discharges. And the Union was identified on thepicket signs. The legend said "Local 294 members," but thisis a play on words. It would have been one thing for Stone,or Hoffman, or the other discharged employees, in theirindividual names to have asked their fellow workers to sup-port their cause. It was quite another for them to flout thename of their union-"Teamsters Local 294-in their facesfrom the picket line. This was the Respondent Union speak-ing, not too subtly, to its members and to Motor Leasingand Leaseway. Evidence of union responsibility and author-ization for conduct of this kind need not be direct; it canas well be circumstantial.2 I find that by picketing the prem-ises of the two trucking companies the Respondent violatedSection 8(b)(4)(ii) of the Act.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III,above, occurringin connectionwith the operations of Mo-tor Leasing and Leaseway, have a close,intimate, and sub-stantial relationship to trade, traffic,and commerce amongthe several States and tend to lead to labor disputes burden-ing and obstructingcommerceand the free flow of com-merce.V THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices in violation of Section 8(b)(4)(i) and (ii) ofthe Act, I shall recommend that it be required to cease anddesist therefrom and to take certain affirmative action de-signed to effectuate the policies of the Act. Examination ofpast Board decisions reveals a very persistent determinationby this Teamster Local 294 to violate this particular sectionof the Act, Section 8(b)(4), and to flout the prescriptions ofthe statute again and again. SeeN.L.RB. v. Local 294,Teamsters (Van Transport Lines),298 F.2d 105 (C.A. 2), andthe long series of citations appearing in the GeneralCounsel's brief. Effectuation of the policies of the Act there-fore demands that the Respondent here be enjoined fromfurther violations of these sections of the Act not only withrespect to Motor Leasing and Leaseway, but also with re-spect to any other person engaged in commerce or in anindustry affecting commerce, or any other person.CONCLUSIONS OF LAW1.Local 294, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, is alabor organization within the meaning of Section 2(5) of theAct. .2.R. H. Macy and Co., Inc., Leaseway of Eastern NewYork, Inc., and Motor Leasing New York Corp. are employ-ers within the meaning of the Act and are engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.3. By inducing and encouraging employees of Leasewayof Eastern New York, Inc., and of Motor Leasing New YorkCorp. to engage in a strike or refusals in the course of theiremployment to perform services, with an object of forcingsaid employers to cease doing business with Macy, Respon-dent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(b)(4)(i) of the Act.4. By threatening, coercing, and restraining Leaseway ofEastern New York, Inc., and Motor Leasing New YorkCorp., with an object of requiring them to cease doing busi-ness with Macy, the Respondenthas engaged in and isengaging in unfair labor practices within the meaning ofSection 8(b)(4)(ii) of the Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:32 Local Union No 272,International Associationof Bridge,Structural and3 In the event no exceptions are filed as provided by Sec 102.46 of theOrnamental Iron Workers,AFL-CIO,172 NLRB 207;International Union ofRules and Regulations of the National Labor Relations Board, the findings,Operating Engineers,Local 925 (Manta),154 NLRB 671.conclusions,and recommended Order herein shall, as provided in Section TEAMSTERS, LOCAL 294285ORDERThe Respondent, Local 294, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, its officers, agents, and representatives, shall:1.Cease and desist from:(a) Engaging in, or inducing or encouraging individualsemployed by Leaseway of Eastern New York, Inc., MotorLeasing New York Corp., or any other employer, or anyother person engaged in commerce or in an industry affect-ing commerce, to engage in strikes or refusals in the courseof their employment to process, transport, or otherwise han-dle or work on any goods, articles, materials, or commodi-ties,or to perform any services, where an object thereof isto force or require Leaseway of Eastern New York, Inc.,Motor Leasing New York Corp., or any other person, tocease doing business with R. H. Macy and Co., Inc., or anyother person.(b) Threatening,coercing,or restrainingLeaseway ofEastern New York, Inc., Motor Leasing New York Corp.,or any other employer or person engaged in commerce,where an object thereof is to force or require such employersor any other person to cease doing business with R. H.Macy and Co., Inc., or any other person.2. Take the following affirmative action, which I find willeffectuate the policies of the Act:(a) Post at the Respondent's business offices, meetinghalls, and other places in the Albany, New York, area wherenotices to members are customarily posted, copies of theattached notice marked "Appendix."4 Copies of said notice,on forms provided by the Regional Director for the thirdregion, after being duly signed by Respondent's authorizedrepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 consec-utive days thereafter, in conspicuous places, including allplaces where notices to members are customarily posted.Reasonable steps shall be taken by said Respondent to in-sure that said notices are not altered, defaced, or covered byany other material.(b) Mail signed copies of the notice to the Regional Direc-tor for Region 3, for posting by Leaseway of Eastern NewYork, Inc., and by Motor Leasing New York Corp., saidemployers being willing, at all locations where notices totheir employees are customarily posted.(c) Notify said Regional Director, in writing, within 20days from the receipt of this decision, what steps have beentaken to comply herewith.5102.48 of the Rules and Regulations,be adoptedby the Boardand becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.In the eventthat the Board's Order is enforcedby a Judgment of a UnitedStatesCourt of Appeals, the wordsin the notice reading"Posted by Orderof the National Labor Relations Board" shall read"Posted pursuant to aJudgmentof the United States Court of Appealsenforcing an Order of theNational LaborRelations Board."5 In the eventthatthis recommendedOrder is adopted by theBoard afterexceptionshavebeen filed,this provision shall be modified to read-"Notifythe RegionalDirector forRegion 3,in writing,within 20 daysfrom the dateof this Order,what steps the Respondent has takento complyherewith."APPENDIXNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of The UnitedStates GovernmentAfter a trial at which all parties were given an opportunityto present evidence and argument, the National Labor Re-lations Board has decided that we violated the law by com-mitting certain unfair labor practices and has ordered us topost this notice.We intend to carry out the Order of theBoard and abide by the following:WE WILL NOT engage in a strike, or induce or encour-age any employee of Leaseway of Eastern New York,Inc.,Motor Leasing New York, Corp., or any otherperson engaged in commerce,to engage in a strike orto refuse in the course of his employmentto use, manu-facture, process transport, or otherwise handle or workon any goods,articles,materials, or commodities or toperform any services, where an object thereof is forcingor requiring said companies to cease doingbusinesswith R. H. Macy and Co., Inc., or any other personengaged in commerce or in an industryaffecting com-merce, or any other person.WE WILL NOT threaten, coerce,or restrainLeasewayof Eastern New York, Inc., Motor Leasing New YorkCorp., or any other person engagedin commerce or inan industry affecting commerce, where an object there-of is forcing or requiring said companies or any otheremployer to cease doing business with R. H. Macy andCo., Inc., or any other person.DatedByLOCAL 294, INTERNATIONALBROTHER.HOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMENANDHELPERS OFAMERICA(Labor Organization)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, Ninth Floor, Federal Building, I l lW. Huron Street, Buffalo, New York 14202, Telephone716-842-3100.